Citation Nr: 0102681	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-02 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post 
dislocation of the right shoulder, evaluated as 10 percent 
prior to February 18, 1999.

2.  Entitlement to an increased rating for status post 
dislocation of the right shoulder, evaluated as 20 percent 
disabling as of May 1, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied a rating in excess 
of 10 percent for status post dislocation of the right 
shoulder.  In a decision dated in July 1999, the RO increased 
the disability evaluation to the currently assigned 20 
percent rating, effective as of May 1, 1999.  It also 
assigned a temporary total (100 percent) rating under 
38 C.F.R. § 4.30 from February 18, 1999, through April 30, 
1999.

The Board notes that the appellant appears to have raised the 
issue of service connection for right carpal and cubital 
syndromes as secondary to service connected status post 
dislocation of the right shoulder.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to February 18, 1999, the appellant's right 
shoulder disability was manifested by right shoulder 
impingement and joint pain, requiring surgery.

2.  The appellant's status post dislocation of the right 
shoulder is currently shown to be capable of functional 
limitation of arm motion greater than 25 degrees from side.



CONCLUSIONS OF LAW

1.  Prior to February 18, 1999, the appellant's status post 
dislocation of the right shoulder was 20 percent, but no more 
than 20 percent, disabling.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§3, 4, 114 Stat. 2096, 2097-2099 (to be codified at 
38 U.S.C.A. §§ 5103A and 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59 
Part 4; Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2000).

2.  As of May 1, 1999, the appellant's status post 
dislocation of the right shoulder is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§3, 4, 114 
Stat. 2096, 2097-2099 (to be codified at 38 U.S.C.A. §§ 5103A 
and 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59 Part 4; Diagnostic 
Code 5003, 5200, 5201, 5202, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the severity of his service 
connected right shoulder disability warrants an evaluation in 
excess of the currently assigned 20 percent rating.  He also, 
in essence, contends that a rating greater than 10 percent is 
warranted prior to February 18, 1999, which is the effective 
date of a temporary total rating that was assigned pursuant 
to 38 C.F.R. § 4.30.  He has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on these issues have been properly developed and he has been 
advised as to the types of evidence needed to substantiate 
his claim by means of a Statement of the Case (SOC), 
Supplemental Statement of the Case (SSOC) and instructions 
before his RO hearing in October 

1999.  Thus, the Board finds that the duty to assist him has 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2097-2098 (to be codified 
at 38 U.S.C.A. § 5103A).  See also VBA Fast Letter 01-02 
(January 9, 2000).  The Board will consider all the evidence 
of record, but notes that the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7  Vet. App. 55 (1994).  

Briefly summarized, the appellant's service medical records 
reflect that he underwent surgical repair for a traumatic 
right acromioclavicular (AC) dislocation in August 1968.  At 
that time, his ligaments were repaired and a Bosworth screw 
was fixated.  He did well post- operatively and the Bosworth 
screw was excised the next month.  An October 1968 physical 
therapy note revealed that he attained essentially normal 
range of motion (ROM) using 10 pounds resistance.  His 
separation examination, dated in May 1996, was negative for 
complications or sequelae related to his right shoulder 
dislocation.  He reported his right hand as his dominant 
hand.

In pertinent part, the RO granted service connection for 
status post right shoulder dislocation in a November 1980 
rating decision.  An initial noncompensable disability 
evaluation was assigned.  The appellant's VA clinical records 
next reflect his May 1996 outpatient visit due to complaints 
of pain on all motions of the right shoulder as well as 
tingling and decreased sensation in his long fingers.  A 
subsequent magnetic resonance imaging scan (MRI) of the right 
shoulder revealed degenerative change in the supraspinal, a 
small focus of thinning and possible tear of the superial 
surface of the tendon, and marked hypertrophic change of the 
AC joint and distal end of the clavicle.  He was unable to 
elevate or abduct the shoulder past shoulder level, and he 
was given an assessment of rotator cuff tear.  An 
electromyography (EMG) and nerve conduction velocity study 
(NCVS) was within normal limits (WNL).  In a rating decision 
dated in June 1997, the RO increased to 10 percent the 
disability evaluation for status post right shoulder 
dislocation.


The appellant filed his current claim for an increased rating 
in November 1998; it was received by VA on November 9, 1998.  
His VA clinical records next reflect his February 12, 1999, 
VA outpatient clinic treatment due to right shoulder 
impingement and AC joint pain.  That same month, on February 
18, 1999, he underwent a right shoulder arthroscopy with 
subacromial decompression and AC joint resection.  His 
surgical report noted a finding significant AC joint 
arthrosis.  An early April physical therapy note revealed 
that he was capable of 120 degrees of elevation, 90 degrees 
of abduction and 45 degrees of external rotation with at 
least 4+/5 strength.  In May 1999, he primarily complained of 
shoulder pain only when sleeping.  However, he continued to 
manifest symptoms of positive Triel's at the left elbow as 
well as weakness and paresthesia in the ulnar nerve 
distribution.  

On VA joints examination, dated in June 1999, the appellant 
reported general improvement of his pain as a result of his 
surgery, but continued difficulty with sleeping on his right 
side.  He did complain of an inability to raise his arm above 
his shoulder as well as an inability to lift objects.  He 
further complained of right hand swelling, weakness, numbness 
and tingling with movement of his right shoulder.  On 
physical examination, he appeared to be in mild discomfort.  
He had difficulty buttoning and unbuttoning his shirt.  There 
was a well-healed surgical scar on the right shoulder with a 
mild fattening of the right trapezius area.  He tended to 
droop to the right side.  His AC joint was mildly tender.  He 
was capable of 80 degrees of active abduction, 110 degrees of 
passive abduction and 90 degrees of active flexion with pain.  
He was also capable of 110 degrees of passive flexion, 20 
degrees of internal rotation and 30 degrees of external 
rotation with severe pain.  His sensory examination revealed 
diminution to pinprick in the ulnar distribution throughout.  
He was afraid to engage in manual strength testing due to 
severe pain, but there was some noticeable weakness of the 
right 4th and 5th fingers.  He was given an impression of 
status post right shoulder surgery due to dislocation times 
three and rule out right ulnar nerve injury.


Also in June 1999, the appellant was seen by a private 
examiner due to complaints of right upper extremity numbness.  
In pertinent part, his physical examination revealed 5/5 
strength in the right upper extremity without pronator drift 
on outstretched arms.  He did complain of significant pain on 
all motion.  However, it was noted that, with misdirection, 
he manifested essentially full passive range of motion and 
significantly decreased pain on motion.  He underwent EMG and 
NCVS studies, which indicated diagnoses of right carpal 
tunnel syndrome and right elbow cubital tunnel syndrome.  In 
September 1999, he underwent release of his right carpal 
tunnel and ulnar nerve transfer of his right elbow.

The appellant's VA physical therapy notes up until July 1999 
reveal that he manifested 4/5 strength in his right upper 
extremity as opposed to 5/5 in his left upper extremity.  He 
was prescribed a home therapy treatment regimen, but he 
showed inconsistent compliance with his exercises.  It was 
also noted that he displayed overt pain behavior, and that he 
performed minimal repetitions and stopped before baseline 
measurements.  He showed active right shoulder motion that 
ranged from 40 to 48 degrees of extension, 108-120 degrees of 
flexion, 95-105 degrees of abduction, 50-70 degrees of 
external rotation and internal rotation to L4.  His passive 
right shoulder motion ranged from 40-45 degrees of extension, 
108-120 degrees of flexion, 95 degrees of abduction, 50-65 
degrees of external rotation and internal rotation to L4.  In 
July 1999, he complained of constant right shoulder pain with 
increased pain on movement.  In a rating decision dated in 
July 1999, the RO increased his disability evaluation to the 
currently assigned 20 percent rating, effective as of May 1, 
1999.  The RO also assigned a temporary total rating under 
38 C.F.R. § 4.30 from February 18, 1999, through April 30, 
1999.

The appellant's VA clinical records next reveal that, in 
September 1999, he was prescribed a wrist brace for carpal 
tunnel syndrome which, according the attending physician, was 
"not related" to his service connected condition of 
impairment of the clavicle.  In October 1999, the RO received 
an addendum to the June 1999 VA joints examination report.  
The VA examiner noted that EMG and NCVS studies 

taken by the appellant's private examiner revealed right 
carpal tunnel syndrome and right ulnar neuropathy at the 
elbow that required surgery in September 1999.  The VA 
examiner gave his impression that the right carpal tunnel 
syndrome and right cubital syndrome were unrelated to the 
right shoulder dislocation.  

In October 1999, the appellant presented testimony to the RO.  
He complained of an inability to raise his right arm, reach 
in his back pocket and lift objects.  He stated that he 
resorted to using his non-dominant left arm.  He further 
complained of loss of feeling in his right arm, which he 
attributed to his service connected right shoulder 
disability.  However, his private doctor had not informed him 
of such a causal relationship.  He stated that he 
discontinued his rehabilitation program in July 1999 because 
the exercises aggravated his right shoulder pain.  He had 
been prescribed various medications, such as Tylenol with 
codeine and anti- inflammatory medications, but these 
medications caused undesirable side-effects.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2000).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  

However, if the weight of the evidence is against his claim, 
the claim must be denied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (to 
be codified at 38 U.S.C.A. § 5107); 38 C.F.R. § 4.3 (2000); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The severity of a right shoulder disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2000).  Prior to February 18, 1999, a 10 percent 
rating had been assigned for this disability pursuant to 
Diagnostic Code 5203.  This rating contemplated impairment of 
the clavicle or scapula manifested by either malunion, or by 
nonunion without loose movement.  As of May 1, 1999, the RO 
has assigned a 20 percent disability evaluation for status 
post right shoulder disability pursuant to Diagnostic Code 
5201.  This rating contemplates limitation of dominant arm 
motion at the shoulder level.  Full range of motion of the 
shoulder is measured from 0 (zero) degrees to 180 degrees in 
flexion, 0 (zero) to 180 degrees in abduction and 0 to 90 
degrees in external and internal rotation.  38 C.F.R. § 4.71, 
Plate I (2000).  The shoulder level is measured at 90 degrees 
for purposes of measuring flexion and abduction.  Id.  In 
addition, a 20 percent rating under Diagnostic Code 5203 
would be appropriate for either nonunion of the clavicle or 
scapula with loose movement, or for clavicle or scapula 
dislocation.  

A 30 percent rating for a dominant shoulder disability is 
warranted for favorable ankylosis of scapulohumeral 
articulation to 60 degrees with ability to reach mouth and 
head (Diagnostic Code 5200), limitation of arm motion to 25 
degrees from side (Diagnostic Code 5201), impairment of the 
humerus by recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements 
and/or malunion of the humerus with marked deformity  
(Diagnostic Code 5202).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2000).  Ratings based on 

limitation of motion do not subsume the various rating 
factors in 38 C.F.R. §§ 4.40 and 4.45 (2000), which include 
pain, more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rating for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2000).  

Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2000).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  The maximum rating for 
arthritis with exacerbating episodes is 20 percent.  The 
symptoms enunciated in 38 C.F.R. § 4.45, which includes pain 
on movement and swelling, overlap the symptoms recognized in 
Diagnostic Code 5003.  The symptoms enunciated in 38 C.F.R. 
§ 4.59, which include painful motion due to arthritis, also 
overlap the symptoms recognized in Diagnostic Code 5003.  See 
Hicks v. West, 8 Vet.App. 417, 420 (1995) (the schedular 
criteria of Diagnostic Code 5003 must be read in conjunction 
with the provisions of 38 C.F.R. § 4.59).

With regard to the question of entitlement to an increased 
rating prior to February 18, 1999, the Board notes that the 
only medical evidence associated with the appellant's claims 
folder (and the only medical evidence that he has indicated 
would be available), shows that there was impingement and AC 
joint pain.  It is also noted that the veteran underwent 
right shoulder surgery six days later.  Based on this 
information, the Board finds that the evidence supports the 
assignment of a 20 percent disability rating, in that the 
degree of impairment demonstrated by the appellant at that 
time was the equivalent of limitation of arm motion to the 
shoulder 

level (notwithstanding the fact that no ranges of motion were 
indicated on February 12, 1999), which warrants assignment of 
a 20 percent rating under Diagnostic Code 5201, or the 
equivalent of impairment of the clavicle or scapula 
manifested by either nonunion with loose movement or 
dislocation, either of which warrants assignment of a 20 
percent rating under Diagnostic Code 5203.

The evidence does not demonstrate, however, that a rating 
greater than 20 percent prior to February 18, 1999, can be 
assigned.  The Board finds that the February 12, 1999, 
medical record cannot be deemed to indicate the presence of 
impairment that would be the equivalent of favorable 
ankylosis of scapulohumeral articulation (Diagnostic Code 
5200), limitation of arm motion to 25 degrees from the side 
(Diagnostic Code 5201), or impairment of the humerus by 
recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements and/or 
malunion of the humerus with marked deformity  (Diagnostic 
Code 5202).  In addition, it does not demonstrate the 
presence of functional impairment that would warrant the 
assignment of a rating in excess of 20 percent; to the 
contrary, this record does not reference the presence of any 
such impairment, and any functional impairment that may have 
been manifested at that time is sufficiently compensated by 
the analogous ratings assigned by the Board herein.

With regard to the matter of an increased rating as of May 1, 
1999, the Board finds, by a preponderance of the evidence, 
that an increased rating for status post right shoulder 
dislocation is not warranted.  In this case, the appellant 
has primarily complained of right shoulder pain with pain on 
motion.  He is capable of active range of motion to at least 
108 degrees of flexion, 40 degrees of extension and 80 
degrees of abduction with even greater passive range of 
motion.  As such, an increased rating is not warranted under 
Diagnostic Code 5201.  There is no evidence of ankylosis of 
scapulohumeral articulation or the functional equivalent of 
ankylosis at 60 degrees.  As such, an increased rating is not 
warranted under Diagnostic Code 5200.  There is also no 
evidence of recurrent dislocation of the 

scapulohumeral joint and/or malunion of the humerus with 
marked deformity.  Accordingly, an increased rating is not 
warranted under Diagnostic Codes 5200 or 5202.  

The Board further notes that the appellant's current 20 
percent rating is the maximum allowable rating for arthritis, 
and his compensable evaluation based upon limitation of 
motion precludes a separate rating for arthritis with 
limitation of motion.  38 C.F.R. § 4.14 (2000).  See 
generally VA O.G.C. Prec. Op. No. 09-98 (August 14, 1998); VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  Furthermore, his 
surgical scars are shown to be well-healed without complaint 
of residual disability.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2000).

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40. 
4.45 (2000); DeLuca, 8 Vet. App. 202 (1995).  The appellant 
does currently complain of pain that limits his range of 
motion.  However, his private examiner was able to elicit 
full range of motion with use of misdirection techniques.  
His clinical records also reveal at least 4/5 strength in the 
right upper extremity, and there is no evidence of 
significant deformity, excess fatigability, incoordination or 
weakened movement due to the right shoulder disability.  
Furthermore, he is receiving in excess of the minimum 
evaluation for pain on motion.  See 38 C.F.R. § 4.59 (2000).  
See also Hicks, 8 Vet.App. at 420.  The benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  38 C.F.R. § 4.3 (2000).

In deciding this matter, the Board is cognizant of the fact 
that the appellant alleges that his right carpal and cubital 
syndromes should be considered in his evaluation for his 
service connected shoulder disability.  While the appellant 
is competent to describe his symptoms, he is not competent to 
speak to the cause of his symptoms.  Grottveitt v Brown, 5 
Vet.App. 91, 93 (1993).  In 1999, a VA examiner specifically 
found no relationship between these disabilities.  The Board 
attaches the greatest 

probative weight to the clinical findings of skilled, 
unbiased professionals who have been trained at evaluating 
and diagnosing these conditions.  In any event, these 
disabilities are evaluated under entirely different schedular 
criteria.  See 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Codes 
8515 and 8516 (2000).  Therefore, the Board has no 
jurisdiction over this issue at the present time.  As noted 
in the Introduction, the Board has referred the issue to the 
RO for appropriate action.

Finally, the Board does not find that the appellant's right 
shoulder symptomatology presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).  In this respect, 38 C.F.R. § 
3.321(b)(1) provides that an extraschedular evaluation may be 
assigned for an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the appellant has not been frequently 
hospitalized for his disability.  Additionally, he has not 
alleged that his shoulder disability markedly interferes with 
his employability, although he does complain that his non-
service connected back disability is the cause of his 
unemployability.  The Board is of the opinion that his 
current 20 percent rating, and the 20 percent rating assigned 
herein prior to February 18, 1999, are more than commensurate 
for his impairment of earning capacity due to his right 
shoulder disability.  38 C.F.R. § 4.1 (2000).  As such, the 
Board finds no basis for further action on this question.  VA 
O.G.C. Prec. 6-96 (1996).


ORDER

An evaluation of 20 percent, but no greater than 20 percent, 
for status post dislocation of the right shoulder is granted 
prior to February 18, 1999, subject to the 

laws and regulations governing the disbursement of VA 
monetary benefits.  An evaluation in excess of 20 percent for 
status post dislocation of the right shoulder, as of May 1, 
1999, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

